Exhibit 10.81
THIRD AMENDMENT TO
LOAN AGREEMENT
This THIRD AMENDMENT TO LOAN AGREEMENT dated as of December  _____, 2008 (this
“Third Amendment”), is between RZB FINANCE LLC (the “Lender”) and Rio Vista
Energy Partners L.P. (the “Borrower”).
W I T N E S S E T H:
WHEREAS, Lender and the Borrower are parties to a Loan Agreement dated as of
July 26, 2007 (as amended, supplemented or otherwise modified from time to time,
the “Loan Agreement”; capitalized terms used herein having the meanings ascribed
thereto in the Loan Agreement unless otherwise defined herein); and
WHEREAS, the Borrower has requested certain amendments to the Loan Agreement,
and Lender is willing to agree to such amendments, subject to the terms and
conditions hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1. Amendments.
The Loan Agreement is hereby amended, effective on the Effective Date referred
to in Section 2 hereof, as follows:
(a) Section 1.1 is amended as follows:
(i) The definition of “Applicable Base Rate Margin” is amended and restated in
its entirety as follows:
““Applicable Base Rate Margin” means, at any date, seven percent (7.00%).”
(ii) The definition of “Base Rate” is amended and restated in its entirety as
follows:
““Base Rate” means a variable rate of interest per annum equal to the higher of
(a) the rate of interest from time to time established by JPMorgan Chase Bank,
N.A. (or any successor) as its “base rate” or its “prime rate” at its principal
office in New York City, (b) the Federal Funds Effective Rate plus one-half of
one percent (.50%) or (c) the COF Rate plus one percent (1%). Such prime rate or
base rate is merely a reference rate and may not necessarily represent the
lowest or best rate actually charged to any customer by Lender or JPMorgan Chase
Bank, N.A. (or any successor).”

 

 



--------------------------------------------------------------------------------



 



(iii) The definition of “COF Rate” is inserted in its proper alphabetical place
as follows:
““COF Rate” means a rate per annum equal to Lender’s overnight cost of funds
using such funding sources (including, without limitation, Lender’s affiliated
banks and companies) as Lender shall determine from time to time in its sole
discretion.”
(iv) The definition of “Maturity Date” is amended and restated in its entirety
as follows:
““Maturity Date” means February 27, 2009.”
(vv) The definition of “Net Worth” is inserted in its proper alphabetical place
as follows:
““Net Worth” means at any time as to any Person as of the date of determination
thereof, the excess of consolidated total assets over consolidated total
Liabilities and adjusted as follows (without duplication):
(i) less, all amounts representing any write-up in the book value of any assets
of such Person or its Subsidiaries resulting from a revaluation thereof
subsequent to December 31, 2007;
(ii) less, to the extent otherwise included in the computation of Net Worth, any
subscriptions receivable;
(iii) less, investments in and receivables and other obligations from employees,
members, Subsidiaries (including, without limitation, the Unrestricted
Subsidiaries) and other Affiliates;
(iv) less, if a positive amount, (A) the sum of all deferred charges, deferred
tax assets and prepaid expenses minus (B) all deferred tax liabilities; and
(v) plus, if a negative amount, the absolute value of (A) the sum of all
deferred charges, deferred tax assets and prepaid expenses minus (B) all
deferred tax liabilities.”

 

- 2 -



--------------------------------------------------------------------------------



 



(b) New Section 2.2(F) is inserted as follows (after Section 2.2(E)):
“(F) COF Rate. If the Base Rate shall be determined at any time by reference to
the COF Rate, Lender shall notify Borrower by telephone, email or any other
means promptly after determining the COF Rate (the “COF Notice”). In the event
that Borrower shall dispute such COF Rate, Borrower shall deliver to Lender a
notice of dispute (the “Dispute Notice”) within 5 days after Borrower receives
the COF Notice, and Lender shall deliver to Borrower within 10 days thereafter
copies of quotations received by Lender reflecting Lender’s cost of funds or
copies of the written communications from its affiliate establishing Lender’s
cost of funds, as applicable. If Borrower shall not deliver a Dispute Notice
within such 5 day period set forth above, Borrower shall automatically, without
further action, irrevocably and unconditionally waive and release any right to
challenge or dispute the cost of funds set forth in the applicable COF Notice,
and such cost of funds shall be final, conclusive and binding on Borrower.
If any such dispute shall exist and shall not have been resolved, Borrower
acknowledges that Lender may demand immediate payment of the Loan and the other
Obligations, without limiting Lender’s right to demand payment of the
Obligations at any time for any reason.”
(c) New Section 5.1(J) is inserted as follows (after Section 5.1(1)):
“(J) Monthly Financials. As soon as available, and in any event within thirty
(30) days after the end of each month, Borrower will cause to be delivered to
Lender consolidated and consolidating balance sheets and statements of income
and cash flows of Merger Sub and its Subsidiaries as at the end of and for such
month. Such financial statements shall be presented in reasonable detail and
shall be certified by the chief financial officer (or other officer acceptable
to Lender in its sole discretion) of Merger Sub to the effect that such
information is true and complete and fairly presents the results of operations
and financial condition of Merger Sub and its Subsidiaries as at the dates and
for the periods indicated.”
(d) Section 5.12 is deleted and replaced with the following:
“5.12 Intentionally omitted.”
(e) New Section 5.14 is hereby inserted as follows (after Section 5.13):
“5.14 Invoices. Borrower shall, and shall cause Merger Sub to, include on all of
their invoices a legend stating that the accounts receivable and amounts due or
to become due under such invoice have been assigned to Lender and instructing
account debtors to make payment to Lender.”
(f) Section 7.1 is amended as follows:
(i) Section 7.1(C) is amended by deleting “or 5.12” and replacing it with “or
5.14”.
(ii) Section 7.1(O) is amended by deleting “.” at the end thereof and replacing
it with “; or”.

 

- 3 -



--------------------------------------------------------------------------------



 



(iii) Section 7.1(P) is amended by deleting “.” at the end thereof and replacing
it with “; or”.
(iv) New Section 7.1(Q) is inserted after Section 7.1(P) as follows:
“(Q) Net Worth. At any time, Net Worth of POC, on a consolidated basis, shall be
less than $3,300,000.”
(g) Notwithstanding anything to the contrary contained in the Loan Agreement or
any of the other Loan Documents, (i) no Loans shall be LIBOR Loans, (ii) the
Borrower shall not convert any Loans into LIBOR Loans under any circumstance and
(iii) any LIBOR Loans outstanding on the date hereof shall be immediately and
automatically converted into Base Rate Loans on the date hereof and the Borrower
shall pay to Lender any breakfunding and other costs in connection therewith.
Section 2. Effectiveness of Amendment.
This Third Amendment shall become effective on the date (the “Effective Date”)
on which Lender shall have received:
(a) this Third Amendment duly executed by all parties hereto;
(b) the consents substantially in the form attached hereto (the “Consents”) duly
executed by the Guarantors and subordinated creditors (the names of which are
set forth on the Consents), as applicable;
(c) an amendment to the Mortgage, Deed of Trust and Security Agreement dated as
of July 26, 2007 (as amended, supplemented or otherwise modified from time to
time) duly executed and delivered by Merger Sub, in form and substance
acceptable to Lender in its sole discretion;
(d) payment from the Borrower of a non-refundable, fully-earned closing fee in
cash in an amount equal to $88,721.13 (which amount includes all accrued and
unpaid interest on the Loan through the date hereof);
(e) repayment of principal of the Loan in an amount of not less than $1,000,000
in cash or irrevocable written instruction from the Borrower in form and
substance satisfactory to Lender to apply not less than $1,000,000 of cash
collateral held by Lender as repayment of principal of the Loan;
(f) the consolidated and consolidating balance sheets and statements of income
and cash flows of Merger Sub and its Subsidiaries as at the end of and for the
month ended October 31, 2008, in reasonable detail and certified by the chief
financial officer (or other officer acceptable to Lender in its sole discretion)
of Merger Sub to the effect that such information is true and complete and
fairly presents the results of operations and financial condition of Merger Sub
and its Subsidiaries as at and for the month ended October 31, 2008;

 

- 4 -



--------------------------------------------------------------------------------



 



(g) a calculation of Net Worth of POC as of September 30, 2008 with supporting
written detail in form and substance acceptable to Lender in its sole
discretion, showing Net Worth of POC as of such date (on a consolidated basis)
of not less than $3,300,000, certified as true and correct by the chief
financial officer of the Borrower;
(h) an agreement of subordination and assignment, duly executed and delivered by
Rio Vista Operating LLC, in form and substance satisfactory to Lender in its
sole discretion; and
(i) such partnership or other authorization documents of the Borrower, the
Guarantors and subordinated creditors, as required by Lender, and opinions of
counsel as Lender shall request.
Section 3. Effect of Amendment; Ratification; Representations; etc.
(a) On and after the date hereof, when counterparts of this Third Amendment
shall have been executed by all parties hereto, this Third Amendment shall be a
part of the Loan Agreement, all references to the Loan Agreement in the Loan
Agreement and the other Loan Documents shall be deemed to refer to the Loan
Agreement as amended by this Third Amendment, and the term “this Agreement”, and
the words “hereof”, “herein”, “hereunder” and words of similar import, as used
in the Loan Agreement, shall mean the Loan Agreement as amended hereby.
(b) Except as expressly set forth herein, this Third Amendment shall not
constitute an amendment, waiver or consent with respect to any provision of the
Loan Agreement, as amended hereby, and the Loan Agreement, as amended hereby, is
hereby ratified, approved and confirmed in all respects.
(c) In order to induce Lender to enter into this Third Amendment, the Borrower
represents and warrants to Lender that before and after giving effect to the
execution and delivery of this Third Amendment:
(i) the representations and warranties of the Borrower set forth in the Loan
Agreement and in the other Loan Documents are true and correct (except that for
the purpose of this Section 4(c)(i), the references to “Subsidiaries” in
subsections 4.3(c) (second reference only), 4.8, 4.9, 4.10, 4.12, 4.15, 4.18 and
4.19 shall be deemed to be references to “Restricted Subsidiaries”),
(ii) no Default or Event of Default has occurred and is continuing; and
(iii) none of the Borrower or any Guarantor is (or will be at any time) a party
to any Related Contract (as defined in the MSA).

 

- 5 -



--------------------------------------------------------------------------------



 



(d) The Borrower hereby represents and warrants to Lender, and by their
execution of the Guarantor Consent attached hereto, the Guarantors hereby
represent and warrant to Lender that:
(i) as of the date hereof, the principal amount outstanding of the Loan is
$5,000,000;
(ii) interest and fees have accrued thereon as provided in the Loan Agreement;
and
(iii) the obligation of the Borrower and the Guarantors to repay the Loan and
the other Obligations, together with all interest and fees accrued thereon, is
absolute and unconditional, and there exists no right of set off or recoupment,
counterclaim or defense of any nature whatsoever to the payment of the
Obligations.
Section 4. New York Law.
This Third Amendment shall be construed in accordance with and governed by the
laws of the State of New York, without regard to New York conflicts of laws
principles.
Section 5. Severability.
If any provision hereof is invalid and unenforceable in any jurisdiction, then,
to the fullest extent permitted by law, (i) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in order to carry out the intentions of the parties hereto as nearly
as may be possible, and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.
Section 6. Counterparts.
This Third Amendment may be executed by the parties hereto individually or in
any combination, in one or more counterparts, each of which shall be an original
and all of which shall together constitute one and the same agreement.
Signatures of the parties may appear on separate counterparts.

 

- 6 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the day and year first above written.

                      RIO VISTA ENERGY PARTNERS L.P.   RZB FINANCE LLC
 
                    By: Rio Vista GP LLC, as its General Partner        
 
                        By:   /s/ Ian Bothwell   By:                      
 
      Name:   Ian Bothwell       Name:
 
      Title:   Acting CEO       Title:
 
                   
 
              By:    
 
                   
 
                  Name:
 
                  Title:

 

- 7 -



--------------------------------------------------------------------------------



 



GUARANTOR CONSENT
Each of the undersigned hereby (i) consents and agrees to the terms and
provisions of the Third Amendment to Loan Agreement to which this Guarantor
Consent is attached (the “Third Amendment”; capitalized terms used herein having
the meanings given to them in the Third Amendment unless otherwise defined
herein) and (ii) affirms the terms, conditions and the undersigned’s obligations
under and in connection with the Existing Guarantees (as defined below) and
confirms that its obligations thereunder are and shall remain in full force and
effect and apply to the Loan Agreement as amended by the Third Amendment.
“Existing Guarantees” shall mean (i) the Guarantee & Agreement dated as of
July 26, 2007 (as amended, supplemented or otherwise modified from time to time)
between Penn Octane Corporation (“POC”) and Lender, (ii) the Guarantee &
Agreement dated as of July 26, 2007 (as amended, supplemented or otherwise
modified from time to time) between Rio Vista Operating Partnership L.P.
(“RVOP”) and Lender and (iii) the Guarantee & Agreement dated as of July 26,
2007 (as amended, supplemented or otherwise modified from time to time) between
Regional Enterprises, Inc. (“Regional”) and Lender.
Each of the undersigned further acknowledges and agrees that the Existing
Security Agreements (as defined below) and the liens and security interests
granted under the Existing Security Agreements shall remain in full force and
effect, shall continue without interruption as security for all of such
undersigned’s present and future liabilities and obligations to Lender under the
Existing Guarantees and each of the other Loan Documents to which it is a party
and shall not be limited or impaired by the Third Amendment. “Existing Security
Agreements” shall mean (i) the General Security Agreement dated February 13,
2002 between POC and Lender (as amended, supplemented or otherwise modified from
time to time), (ii) the General Security Agreement dated September 15, 2004
between RVOP and Lender (as amended, supplemented or otherwise modified from
time to time), (iii) the Mortgage, Deed of Trust and Security Agreement dated as
of July 26, 2007 (as amended, supplemented or otherwise modified from time to
time), recorded on July 27, 2007 in Hopewell County, Virginia (instrument
#070002627) executed by Regional, (iv) the Assignment of Leases and Rents dated
July 26, 2007 (as amended, supplemented or otherwise modified from time to
time), recorded on July 27, 2007 in Hopewell County, Virginia (instrument
#070002628) executed by Regional and (v) the General Security Agreement dated
July 26, 2007 between Regional and Lender (as amended, supplemented or otherwise
modified from time to time).

              PENN OCTANE CORPORATION    
 
           
By:
  /s/ Ian Bothwell              
 
  Name:   Ian Bothwell    
 
  Title:   Acting CEO    

 

- 8 -



--------------------------------------------------------------------------------



 



RIO VISTA OPERATING PARTNERSHIP L.P.
By: Rio Vista Operating GP LLC

              By:   /s/ Ian Bothwell              
 
  Name:   Ian Bothwell    
 
  Title:        

              REGIONAL ENTERPRISES, INC.    
 
            By:   /s/ Ian Bothwell              
 
  Name:   Ian Bothwell    
 
  Title:   President    

 

- 9 -



--------------------------------------------------------------------------------



 



SUBORDINATED CREDITOR CONSENT
The undersigned hereby:
(i) reaffirms the terms, conditions and the undersigned’s obligations under and
in connection with the Agreement of Subordination and Assignment dated
November 18, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Subordination Agreement”) executed by Rio Vista Penny LLC, Northport
Production Company and the Borrower; and
(ii) confirms that the Liabilities (as defined in the Subordination Agreement)
include, without limitation, all Liabilities arising from Loans (as defined in
the Loan Agreement) and other extensions of credit made by Lender after giving
effect to the Third Amendment to Loan Agreement to which this Subordinated
Creditor Consent is attached (the “Third Amendment”; capitalized terms used
herein having the meanings given to them in the Third Amendment unless otherwise
defined herein).

              RIO VISTA PENNY LLC    
 
            By:   /s/ Ian Bothwell              
 
  Name:        
 
  Title:        
 
            By:                  
 
  Name:        
 
  Title:        

 

- 10 -